UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6243


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ROSHAUN REID,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:04-cr-00353-CMC-1)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid seeks to appeal from the district court’s February 6, 2018,

order denying his various motions, confining his appeal to the portion of the order

construing his motions challenging one of his convictions and his sentence as successive

28 U.S.C. § 2255 (2012) motions and denying them. This portion of the district court’s

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Reid has not made

the requisite showing. Reid’s motions challenged the validity of one of his convictions and

his sentence and were properly construed as successive § 2255 motions. See Gonzalez v.

Crosby, 545 U.S. 524, 531-32 (2005); United States v. Winestock, 340 F.3d 200, 207

(4th Cir. 2003). In the absence of pre-filing authorization from this court, the district court

lacked jurisdiction to hear successive § 2255 motions, see 28 U.S.C. § 2244(b)(3) (2012),

and thus should have dismissed Reid’s motions.

                                               2
      Accordingly, we deny Reid’s motion for a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          DISMISSED




                                          3